Citation Nr: 0318353	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-04 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for back muscle strain.

3.  Entitlement to service connection for a skin condition 
manifested by groin rash.

4.  Entitlement to service connection for sinusitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


REMAND

The veteran had active duty from June 1974 to June 1977 and 
from May 1978 to May 1980.

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain copies of all VA 
outpatient records concerning treatment 
of the claimed migraine headaches, back 
muscle strain, skin condition and 
sinusitis from May 1980 to the present 
time.  It is noted that the veteran has 
indicated that he is a VA employee and 
received treatment at a VA Medical 
Center.  All records obtained should be 
associated with the claims folder.

3.  The veteran should be contacted and 
requested to sign and submit an 
appropriate form giving his consent for 
the release to VA of Dr. Barnes' records.  
When the consent form is received, Dr. 
Barnes should be contacted and requested 
to furnish copies of all records which he 
may have concerning treatment of the 
veteran's claimed disabilities.  All 
records obtained should be associated 
with the claims folder

4.  The veteran should be afforded the 
appropriate VA  examination(s) to 
determine the nature and etiology of the 
claimed migraine headaches, back muscles 
strain, skin condition manifested by a 
groin rash and sinusitis.  The claims 
folder must be made available to the 
examiner(s) for review before the 
examination.  Such tests as the 
examiner(s) deems necessary should be 
performed.  For each disability claimed, 
an opinion should be set forth as to 
whether any currently found migraine 
headaches, back muscles strain, skin 
condition manifested by a groin rash and 
sinusitis had its onset during active 
service or is related to any injury or 
disease incurred during active service.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


